Title: To James Madison from Edmund Randolph, 29 February 1788
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Feby 29. 1788.
The decision of Massts., had it been adverse to the constn, wd. have damned it here. But as it is, it fixes the event, if N. York, N. Hamp. and Maryland should follow the example. This must be understood with this restriction; that altho’ 9 states will force Va. by their assent to come in, there is reason to believe that no intelligence of that sort can reach us before our convention meets; as So. Carolina will sit on the 12th. of may only. I received a letter last night from Mr. P. H——y, mentioning his having resumed the practice of the law, and his determination to oppose the constn. even if only ½ a state should oppose. The baptist interest and the Counties on the So. Side of Jas. river from Isle of Wight, upwards, are highly incensed by H——y’s opinions, and public speeches, whensoever occasion has presented. As to the temper on the North side, I cannot clearly discern it. But upon a review made by Mr. Marshall of their comparative strength, he seems to think, that the question will be very nice. The election of Henrico commences on Monday. The persons proposed are Dr. Foushee, Marshall and myself. Nothing but a small degree of favor, acquired by me, independently of the constitution, could send me; my politicks not being sufficiently strenuous against the constn. Marshall is in danger; but F. is not popular enough on other scores to be elected, altho he is perfectly a Henryite.
But to return to Massts—what a paltry snare? Some of the amts. are inadmissible, others pointed against the Negro states, and others milk & water. The first is among the rocks on which the old confn. has split; the 2d. is aimed against the So. Ss—the 3d. provides vs. no real danger; the first part of the 4th. is as the 3d. and moreover destroys an essential idea of a national govt.; the 5th. tho’ a new and juster theory now prevails, ought to be left to the occasional wisdom of congress; the 6th. sounds an unnecessary alarm; the 7th. strikes not at all the most exceptionable points of the jurisdiction; the 8th. I conceive is not true in supposing even at common law a trial of fact to be best on all occasions by a jury; and the 9th. can have been designed only to make out a number of amts. equal to the no. of states, who may give birth to the govt. In short H——k. proposes them not in the form of objections, but to remove fears, and I do not conceive that Massts. may be yet said to be fairly inlisted; altho’ to me it is satisfactory, since the men of talents and property are in its favor, vs. the Shayites, and the gentlemen of bad fame, with whom we recusants have been classed.
A writer, calling himself Plain dealer, who is bitter in principle vs. the constn. has attacked me in the paper. I suspect the author to be Mr. Spencer Roane, and the importunities of some to me in public and private are designed to throw me unequivocally and without condition into the opposition.
But pray answer me, what is to become of our debit for the old contl. money? Shall we not be obliged to compensate the Indiana company for our legislative violence? Does not the exception as to a religious test imply, that the congress by the general words had power over religion? I expect a coalition between the high and low fœderalists. Nothing less can save the fœderal govt.
